Citation Nr: 1614872	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  07-34 384	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1951 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.  In September 2009, the Veteran testified at a Travel Board hearing conducted before a Veterans Law Judge.  A transcript of the hearing is associated with the file.  Thereafter, the Board remanded the case for additional development in October 2009, April 2011, October 2012, and most recently in October 2014.  

As originally developed, the Veteran's appeal included the additional issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD).  The Board has since granted service connection for COPD.  See Board Decision dated October 10, 2014.  The Veteran has not initiated an appeal with respect to the initial rating or effective date assigned for this now service-connected disability and in fact is satisfied with his 60 percent disability rating beginning October 30, 2013.  See VA Form 21-4138, Statement in Support of Claim, dated January 11, 2016. 


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Veteran requested in writing to withdraw his appeal of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In October 2007, the Veteran filed a substantive appeal to the RO's decision denying entitlement to TDIU.  See October 2006 Rating Decision.  In a written statement submitted in January 2016, he requested withdrawal of his appeal of this issue.  See VA Form 21-4138, Statement in Support of Claim, dated January 11, 2016.  In view of his expressed desire, further action with regard to this claim is not appropriate. 

Accordingly, the Board does not have jurisdiction to review the claim for entitlement to TDIU and it is dismissed.


ORDER

The appeal of entitlement to TDIU is dismissed.



		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


